                      Case 2:20-cv-01308-JCM-BNW Document 26 Filed 12/14/20 Page 1 of 12



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7     TRINA SOLAR US, INC.,                                Case No. 2:20-CV-1308 JCM (BNW)
                 8                                          Plaintiff(s),                  ORDER
                 9            v.
               10      RICHARD CARSON-SELMAN, et al.,
               11                                         Defendant(s).
               12
                              Presently before the court is defendants Richard Carson and Jolande Carson-Selman’s
               13
                       (collectively “defendants”) motion to dismiss. (ECF No. 4).1 Plaintiff Trina Solar US, Inc.
               14
                       (“Trina”) responded in opposition (ECF No. 14) to which defendants replied (ECF No. 15).
               15
                              Also before the court is defendants’ motion to exceed the page limit for their motion
               16
                       to dismiss. (ECF No. 7).2
               17
                       I.     Background
               18
                              This case involves a solar panel deal gone bad and the solar panel company’s efforts
               19
                       to collect on a $1.3 million dollar judgment.           Trina is a California company that
               20
                       manufactures and sells solar panels. (ECF No. 4 at 3). JRC Services LLC (“JRC”) is a
               21
                       Nevada LLC that provides marking, sales, and administrative support services to a Swiss
               22
                       credit card processing company. (ECF No. 1 ¶ 17). JRC was as an intermediary for a solar
               23
                       panel deal between Trina and Jasmin Solar Pty Ltd, an Australian company. (ECF No. 4 at
               24
                       3). Trina alleges the following:
               25
               26
                              1
                                ECF Nos. 8 and 10 are corrected images/documents of defendants’ motion to
               27      dismiss at ECF No. 4. The court uses ECF No. 4 to cite to the motion.
               28             2
                                ECF No. 11 is a corrected image/document of defendants’ motion to exceed the
                       page limit at ECF No. 7. The court uses ECF No. 7 to cite to the motion.
James C. Mahan
U.S. District Judge
                      Case 2:20-cv-01308-JCM-BNW Document 26 Filed 12/14/20 Page 2 of 12



                1             On or about November 20, 2012, Richard Carson, the sole managing member of JRC,
                2      entered into an agreement on behalf of JRC to purchase solar panels from Trina. (ECF No. 1
                3      ¶¶ 10, 18). Trina delivered the solar panels but was never paid for them. (Id. ¶ 11). On
                4      January 18, 2017, judgment was entered confirming a $1,305,131 arbitration award against
                5      JRC and Jasmin Solar in the Southern District of New York. (Id. ¶¶ 12–13). The Second
                6      Circuit amended the judgment by removing Jasmin Solar and the amended judgment was
                7      registered in this district on June 10, 2020. (Id. ¶¶ 14–15).
                8             Despite representing to Trina that JRC was a viable company that could purchase the
                9      solar panels, Carson described JRC as “a nothing company” in his debtor’s examination. (Id.
              10       ¶ 19). The “shell and sham” LLC never conducted any day-to-day business operations, had
              11       an operating agreement, or observed any corporate formalities. (Id. ¶ 48). It never held
              12       regular member meetings, produced annual reports, filed tax returns, or had a formal
              13       issuance of membership interest. (Id. ¶¶ 20–29).
              14              JRC ceased operations sometime in late 2010 to early 2011. (Id. ¶ 16). By 2012, JRC
              15       had no assets. (Id. ¶ 19). JRC has been “a revoked entity and has not been legally able to do
              16       business since July 31, 2017.” (Id. ¶ 69). Carson used JRC “as a device to avoid individual
              17       liability for the purpose of substituting a financially insolvent LLC in place of himself.” (Id.
              18       ¶ 48). Richard and Jolande Carson obtained a “sham divorce” in March 2009 to avoid
              19       paying creditors as well. (Id. ¶¶ 30–34).        Richard is also the settlor, co-trustee, and
              20       beneficiary of the Limelight Trust which he also uses to avoid paying creditors. (Id. ¶¶ 34–
              21       40).
              22              Trina alleges three claims for relief. First, its $1,305,131 judgment against JRC is
              23       enforceable against Richard Carson and Limelight Trust based on an alter ego theory of
              24       liability. (Id. at ¶¶ 41–56). Second, there were fraudulent transfers between JRC, Carson,
              25       his ex-wife Jolene, and Limelight Trust to avoid payment of Trina’s judgment against JRC in
              26       violation of Nevada’s Uniform Fraudulent Transfers Act, Nev. Rev. Stat. § 112.210. (Id. at
              27       ¶¶ 57–65). Third, because Carson “has continued to participate under the name of JRC in
              28       arbitration and litigation against Trina” when JRC was a revoked company, he is jointly and

James C. Mahan
U.S. District Judge                                                  -2-
                      Case 2:20-cv-01308-JCM-BNW Document 26 Filed 12/14/20 Page 3 of 12



                1      severally liable for Trina’s judgment against JRC under Nev. Rev. Stat. § 86.361. (Id. at ¶¶
                2      66–74).
                3             Defendants Richard Carson and Jolande Carson-Selman now move to dismiss Trina’s
                4      claims on various grounds, including failure to state a claim under Rule 12(b)(6), failure to
                5      plead fraud as required under Rule 9(b), statute of limitations, laches, and claim splitting.
                6      (ECF No. 4).
                7      II.    Legal Standard
                8             Federal Rule of Civil Procedure 8 requires every complaint to contain a
                9      “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.
              10       Civ. P. 8. Although Rule 8 does not require detailed factual allegations, it does require more
              11       than “labels and conclusions” or a “formulaic recitation of the elements of a cause of action.”
              12       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). In other words, a complaint
              13       must have plausible factual allegations that cover “all the material elements necessary to
              14       sustain recovery under some viable legal theory.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
              15       562 (2007) (citation omitted) (emphasis in original); see also Mendiondo v. Centinela Hosp.
              16       Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008).
              17              The Supreme Court in Iqbal clarified the two-step approach to evaluate a complaint’s
              18       legal sufficiency on a Rule 12(b)(6) motion to dismiss. First, the court must accept as true all
              19       well-pleaded factual allegations and draw all reasonable inferences in the plaintiff’s favor.
              20       Iqbal, 556 U.S. at 678–79. Legal conclusions are not entitled to this assumption of truth. Id.
              21       Second, the court must consider whether the well-pleaded factual allegations state a plausible
              22       claim for relief. Id. at 679. A claim is facially plausible when the court can draw a
              23       reasonable inference that the defendant is liable for the alleged misconduct. Id. at 678.
              24       When the allegations have not crossed the line from conceivable to plausible, the complaint
              25       must be dismissed. Twombly, 550 U.S. at 570; see also Starr v. Baca, 652 F.3d 1202, 1216
              26       (9th Cir. 2011).
              27              The court typically may not consider material beyond the pleadings to evaluate a
              28       complaint’s legal sufficiency under Rule 12(b)(6). See Fed. R. Civ. P. 12(d). But the court

James C. Mahan
U.S. District Judge                                                 -3-
                      Case 2:20-cv-01308-JCM-BNW Document 26 Filed 12/14/20 Page 4 of 12



                1      can consider exhibits attached to the complaint or matters properly subject to judicial notice
                2      under Federal Rule of Evidence 201. Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988,
                3      1002 (9th Cir. 2018); United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003). Under the
                4      incorporation by reference doctrine, the court can also consider documents whose contents
                5      are alleged in a complaint and whose authenticity no party questions but which are not
                6      attached to the complaint. Northstar Fin. Advisors Inc. v. Schwab Invs., 779 F.3d 1036, 1043
                7      (9th Cir. 2015).
                8      III.   Discussion
                9             A. Preliminary Matters: Page Limit and Choice of Law
              10              As a first preliminary matter, defendants’ motion to exceed the page limit for their
              11       motion to dismiss is granted. (ECF No. 7). Motions to exceed page limits are disfavored and
              12       should not be routinely granted. LR 7-3(c). The page limit for a motion to dismiss is
              13       twenty- four pages. LR 7-3(b). Defendants ask to exceed the page limit by nine pages
              14       because this case involves “numerous legal and procedural items” and multiple proceedings
              15       spanning multiple jurisdictions.    (ECF No. 7 at 2).     Because there is good cause and
              16       defendants have complied with the procedures in LR 7-3, the motion (ECF No. 7) is granted.
              17       LR 7-3(c).
              18              As a second preliminary matter, the court must decide a choice of law question. See
              19       Thornell v. Seattle Service Bureau, Inc., 742 F. Appx. 189, 193 (9th Cir. 2018)
              20       (“[D]etermining which state’s law applies is appropriate at the motion to dismiss stage, if the
              21       pleaded facts allow it.”). This is a diversity action with three purely state law claims so the
              22       court must apply the choice of law rules of the forum state. Klaxon Co. v. Stentor Elec. Mfg.
              23       Co., 313 U.S. 487, 496 (1941). The parties agree that the court should apply Nevada law.
              24       (ECF No. 4 at 9–10; ECF No. 14 at 5).
              25              B. Alter Ego Liability Claim against Carson
              26              The elements of alter ego liability under Nevada law are: “(1) the corporation must be
              27       influenced and governed by the person asserted to be the alter ego; (2) there must be such
              28       unity of interest and ownership that one is inseparable from the other; and (3) the facts must

James C. Mahan
U.S. District Judge                                                 -4-
                      Case 2:20-cv-01308-JCM-BNW Document 26 Filed 12/14/20 Page 5 of 12



                1      be such that adherence to the corporate fiction of a separate entity would, under the
                2      circumstances, sanction [a] fraud or promote injustice.” LFC Mktg. Grp., Inc. v. Loomis, 8
                3      P.3d 841, 846–47 (Nev. 2000). The court considers the following fact-intensive factors in
                4      deciding whether to pierce the corporate veil: (1) commingling of funds; (2)
                5      undercapitalization; (3) unauthorized diversion of funds; (4) treatment of corporate assets as
                6      the individual’s own; and (5) failure to observe corporate formalities. Id. at 847.
                7             The Nevada Supreme Court recently decided that alter ego liability can be a separate
                8      cause of action and not only a theory of liability. Magliarditi v. TransFirst Grp., Inc., 450
                9      P.3d 911, 1 (Nev. 2019) (unpublished table decision) (opining in response to certified
              10       questions that “the alter ego doctrine can be a separate cause of action when the claim is filed
              11       as a means for a judgment creditor to pursue the execution of a prior judgment”).
              12       Defendants do not rebut Trina’s invocation of Magliarditi. (See ECF No. 15 at 3).
              13              Trina must specifically allege all three elements of alter ego liability and facts that
              14       support each element. Donovan v. Flamingo Palms Villas, LLC, No. 2:08-cv-01675-RCJ-
              15       RJJ, 2009 WL 10693913, at *6 (D. Nev. June 23, 2009). Trina properly alleges the three
              16       required elements. (ECF No. 1 ¶¶ 42, 43, 49). As to the factual support for each element,
              17       Trina relies almost exclusively on a debtor examination of Carson.3            In the debtor’s
              18       examination, Carson allegedly admits that JRC: (1) was “a nothing company” at the time it
              19       contracted with Trina, (2) was solely owned and managed by Carson, (3) never held any
              20       shareholder meetings, (4) never had a formal issuance of membership interest, (5) never filed
              21       any corporate tax returns, (6) never had its own address, (7) never had an operating
              22       agreement, and (8) never had any assets during its lifespan. (Id. at ¶¶ 19–30).
              23              These admissions are enough factual support to properly allege that JRC is
              24       “influenced and governed” by Carson and is “inseparable” from him. See Hall v. High
              25       Desert Recycling, Inc., No. 03:11-cv-00137-LRH, 2011 WL 5373787, at *2 (D. Nev. Nov. 4,
              26
                              3
                                The debtor examination of Carson is not attached to Trina’s complaint. Under the
              27       incorporation by reference doctrine, the court can consider documents whose contents are
                       alleged in a complaint and whose authenticity no party questions but which are not attached
              28       to the complaint. Northstar Fin. Advisors Inc. v. Schwab Invs., 779 F.3d 1036, 1043 (9th
                       Cir. 2015).
James C. Mahan
U.S. District Judge                                                  -5-
                      Case 2:20-cv-01308-JCM-BNW Document 26 Filed 12/14/20 Page 6 of 12



                1      2011) (“Allegations of two or three [of the aforementioned fact-intensive] factors have been
                2      held sufficient to defeat a 12(b)(6) motion to dismiss.”).
                3             As to the third element—sanctioning fraud or promoting injustice—defendants say
                4      that the mere difficulty of enforcing a judgment is not enough to pierce the corporate veil.
                5      (ECF No. 4 at 13 (quoting Hall, 2011 WL 5373787, at *3)). In response, Trina points to the
                6      Nevada Supreme Court’s decision in LFC Mktg. Grp., Inc. v. Loomis. 8 P.3d 841 (Nev.
                7      2000). There the court reverse pierced the corporate veil after finding that a creditor’s
                8      inability to recover a judgment for over three years “despite [the debtor] being the
                9      dominating force behind a Nevada corporation” constituted fraud or injustice Id. at 905.
              10              Here, Trina alleges that it “has had a judgment against JRC for more than three years,
              11       but has been unable to collect, while [Carson], the alter ego of JRC, has gone unscathed
              12       despite his representations . . . that JRC was a viable entity.” (ECF No. 14 at 8; see also ECF
              13       No. 1 ¶¶ 49–52).      Based on LFC Marketing, Trina has properly alleged and factually
              14       supported the third element of its alter ego liability claim.
              15              In sum, “receiving product on behalf of one’s company” or “being a one-man
              16       corporation” is not enough to allege alter ego liability. (ECF No. 4 at 12). But Trina has
              17       alleged much more than that. And defendants do not rebut Trina’s invocation of Magliarditi.
              18       Thus, Trina’s first claim for relief can proceed.
              19              C. Fraudulent Transfer Claims against Carson and Carson-Selman
              20              Defendants argue that Trina does not meet the heightened pleading standard for fraud
              21       claims under Federal Rule of Civil Procedure 9(b). Nevada law provides for claims of actual
              22       fraudulent transfers and constructive fraudulent transfers. See Herup v. First Boston Fin.,
              23       LLC, 162 P.3d 870, 873 (Nev. 2007). A transfer is actually fraudulent “if the debtor made
              24       the transfer or incurred the obligation [w]ith actual intent to hinder, delay or defraud any
              25       creditor of the debtor.” Nev. Rev. Stat. § 112.180(1)(a).        A transfer is constructively
              26       fraudulent if: (1) the debtor did not receive reasonably equivalent value in exchange for the
              27       transfer and (2) the debtor “[i]ntended to incur, or believed or reasonably should have
              28

James C. Mahan
U.S. District Judge                                                   -6-
                      Case 2:20-cv-01308-JCM-BNW Document 26 Filed 12/14/20 Page 7 of 12



                1      believed that the debtor would incur, debts beyond his or her ability to pay as they became
                2      due.” Nev. Rev. Stat. § 112.180(1)(b); see also Herup, 162 P.3d 873 n.12.
                3             In other words, constructive fraud claims are not based on fraudulent intent but on the
                4      “the debtor’s financial condition and the sufficiency of the consideration provided by the
                5      transferee.” (ECF No. 14 at 11). That is why unlike actual fraud claims, constructive fraud
                6      claims do not need to be pleaded with particularity under Rule 9(b). Allstate Ins. Co. v.
                7      Nassiri, No. 2:15-cv-01434-GMN, 2017 WL 627215, at *2 (D. Nev. Feb. 15, 2017);
                8      Takiguchi v. MRI Int’l, Inc., No. 2:13-cv-01183-JAD, 2015 WL 1609828, at *2 (D. Nev.
                9      Apr. 10, 2015). But see Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009)
              10       (holding that when the plaintiff’s claims are grounded in fraud, the entire complaint must be
              11       pleaded with particularity); Ernest Bock, L.L.C. v. Steelman, No. 2:19-cv-01065-JAD-EJY,
              12       2020 WL 4331529, at *4 (D. Nev. July 27, 2020) (holding that both actual and constructive
              13       fraud are subject to Rule 9(b)’s heightened pleading standard).
              14              Trina appears to be alleging actual fraud. Its complaint generally invokes Nev. Rev.
              15       Stat. § 112.210 and neither of the aforementioned subprovisions defining actual and
              16       constructive fraud.    (ECF No. 1 ¶ 64).        And Trina’s opposition to dismissal suggests
              17       likewise. (See e.g., ECF No. 14 at 11 (invoking Nev. Rev. Stat. § 112.210(1)(a) and listing
              18       “badges of fraud” in the complaint that “give rise to a strong inference of fraudulent intent”);
              19       Id. at 13 (“Plaintiff has outright plead Richard’s fraudulent intent . . .”)).
              20              Irrespective of whether the Rule 9(b) heightened pleading standard applies4, Trina’s
              21       fraudulent transfer claims are insufficiently pled. Cf. Takiguchi, 2015 WL 1609828, at *2
              22       (“[P]laintiffs’ actual fraudulent transfer claim is subject to Rule 9(b) . . . Because that claim
              23
              24              4
                                Trina argues that allegations of actual fraud require pleading only the mental state
                       with heightened particularity: “While an NRS 112.180(1)(a) fraudulent transfer when based
              25       on fraud is held to a Rule 9(b) standard, it need not go so far as set forth in Shields v.
                       Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994), to specify statements, identity
              26       speakers, state where the statements were made, and explain why they were fraudulent,
                       because it is not that type of fraud. Instead, a fraudulent transfer claim is required to plead
              27       only the requisite mental state with particularity. (ECF No. 14 at 11–12 (internal quotation
                       marks omitted)). The court is not persuaded and will instead follow the lead of the court in
              28       Takiguchi v. MRI Int’l, Inc., No. 2:13-cv-01183-JAD, 2015 WL 1609828, at *2 (D. Nev.
                       Apr. 10, 2015).
James C. Mahan
U.S. District Judge                                                    -7-
                      Case 2:20-cv-01308-JCM-BNW Document 26 Filed 12/14/20 Page 8 of 12



                1      lacks detail as to the particular fraudulent transfers—specifically the dates, amounts and
                2      specific recipient of each allegedly fraudulent transfer—plaintiffs’ claim of actual fraudulent
                3      transfer is insufficiently pled.”). Merely stating that Carson “has received funds and assets
                4      from JRC which were transferred to him in order to avoid payment of Trina’s judgment
                5      against JRC” and that his divorce was a “sham” cannot survive dismissal. (ECF No. 1 ¶¶ 58,
                6      60–62).
                7             And Trina’s alleged “badges of fraud” that “give a strong inference of fraudulent
                8      intent” are far less than the pleaded allegations in Cendant Corp. v. Shelton, a case that Trina
                9      heavily relies on to oppose dismissal. See Cendant Corp. v. Shelton, 474 F. Supp. 2d 377,
              10       381 (D. Conn. 2007) (“The plaintiff identified the date of the transaction and the parties to
              11       the transaction, and it made specific factual allegations that give rise to a strong inference of
              12       fraudulent intent.”).
              13              Trina is granted leave to allege its fraudulent transfer claims against Carson and
              14       Carson-Selman with the requisite specificity. See Fed. R. Civ. P. 15(a)(2). Amendment
              15       would not be futile here. Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988).
              16       The court disagrees that Trina’s fraudulent transfer claims must be dismissed with prejudice
              17       because Nevada’s Uniform Fraudulent Transfers Act reaches transfers by debtors and only
              18       JRC, not Carson or Carson-Selman, is a debtor of Trina. (ECF No. 4 at 15–16 (citing US
              19       Bank National Assoc. for Merrill Lynch Mortg. Investors Trust v. BDJ Investments, LLC,
              20       2018 WL 4705525 (D. Nev. 2018)).
              21              The fraudulent transfer statute provides that a creditor may obtain “avoidance of the
              22       transfer, an attachment or garnishment of the asset, or other property of the transferee, an
              23       injunction against both the debtor and transferee, and any other relief as circumstances may
              24       require.” (ECF No. 14 at 10). It also allows judgment to be entered against “(a) [t]he first
              25       transferee of the asset or the person for whose benefit the transfer was made; or (b) [a]ny
              26       subsequent transferee other than a transferee who took in good faith for value or from any
              27       subsequent transferee.” Nev. Rev. Stat. § 112.220(2); see also Cadle Co. v. Woods &
              28       Erickson, LLP, 345 P.3d 1049, 1053 (Nev. 2015) (“There is generally no personal action

James C. Mahan
U.S. District Judge                                                  -8-
                      Case 2:20-cv-01308-JCM-BNW Document 26 Filed 12/14/20 Page 9 of 12



                1      against transferees unless specially authorized by statute. As an exception to the general rule,
                2      [Nev. Rev. Stat. § 112.220(2)] permits actions resulting in judgments against certain
                3      transferees.” (internal citations omitted)).
                4             Therefore, the statute clearly contemplates remedies for creditors like Trina against
                5      certain transferees which may include Carson and Carson-Selman. Trina is granted leave to
                6      amend its second claim for relief.
                7             D. Personal Liability Claim against Carson
                8             Trina alleges that Carson assumed to act as JRC by “particpat[ing] under the name of
                9      JRC in arbitration and litigation” when it was a revoked company. (ECF No. 1 ¶ 70).
              10       Because JRC was a revoked company, Carson had no authority to act and is jointly and
              11       severally liability for all the debts and liabilities of JRC which include Trina’s judgment.5
              12       (Id. ¶ 71 (citing Nev. Rev. Stat. § 86.361)). JRC has been a revoked company unable to
              13       transact business since July 31, 2017, while Trina’s final arbitration award was entered on
              14       January 21, 2016 and confirmed on January 18, 2017. (Id. at ¶¶ 11–12, 69).
              15              The case law on personal liability under Nev. Rev. Stat. § 86.361 is scant and the
              16       parties’ briefing on the statute is rather conclusory. The court in Nichiryo Am., Inc. v. Oxford
              17       Worldwide, LLC avoided the question presented here: “The court need not answer the
              18       question of whether an individual can be liable for the debts of a revoked limited liability
              19       company that were incurred before the company forfeited its right to transact business”
              20       because the LLC’s status was reinstated and the reinstatement had retroactive effect. No.
              21       3:07-cv-00335-LRH-VPC, 2008 WL 2457935, at *3 (D. Nev. June 16, 2008) (emphasis
              22       added).
              23              But AA Primo Builders, LLC v. Washington is instructive here. 245 P.3d 1190 (Nev.
              24       2010). There the Nevada Supreme Court held that because “a dissolved company continues
              25       as a company for the purpose of prosecuting and defending suits, actions, proceedings and
              26       claims of any kind or nature by or against it,” an LLC’s right to sue and be sued survived the
              27
                              5
                                 Nev. Rev. Stat. § 86.361 provides that “[a]ll persons who assume to act as a limited-
              28       liability company without authority to do so are jointly and severally liable for all debts and
                       liabilities of the company.”
James C. Mahan
U.S. District Judge                                                   -9-
                      Case 2:20-cv-01308-JCM-BNW Document 26 Filed 12/14/20 Page 10 of 12



                1      revocation of its charter. Id. at 1196. This means that Carson acted with authority when he
                2      “continued to participate under the name of JRC in arbitration and litigation” despite JRC’s
                3      revoked status at the time. (ECF No. 1 ¶ 70). Therefore, Trina’s third claim for relief is
                4      dismissed with prejudice.
                5             E. Statute of Limitations and Laches
                6             Defendants say that Trina’s entire case is barred by statutes of limitations and laches.
                7      (ECF No. 4 at 27–30). The court disagrees. The Nevada Supreme Court in Magliarditi
                8      contemplated that an alter ego liability claim could be brought post-judgment, stating that “a
                9      judgment creditor may bring a claim for alter ego to make a third party liable on the
              10       judgment.” Magliarditi, 450 P.3d 911 at 1. Trina’s amended judgment was issued on May
              11       19, 2020, the judgment was registered in this district on June 10, and Trina filed this case on
              12       July 16. (ECF No. 14 at 17).
              13              Furthermore, given the lack of specificity as to Trina’s fraudulent transfer claims, the
              14       court will not consider at this juncture whether transfers pursuant to the Carsons’ “sham
              15       divorce” could be fraudulent and whether the statute of limitations or equitable tolling
              16       apply.6 See generally Von Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954,
              17       969 (9th Cir. 2010) (holding that a claim can be dismissed as time barred only when “the
              18       running of the statute is apparent on the face of the complaint.”). Trina appears to be
              19       alleging that fraudulent transfers occurred from as early as 2009 up to the present. (ECF No.
              20       1 ¶¶ 31, 34).
              21              As to laches, defendants have not shown that they suffered the required prejudice.
              22       “Laches is an equitable defense that prevents a plaintiff, who ‘with full knowledge of the
              23       facts, acquiesces in a transaction and sleeps on his rights.’ ” Evergreen Safety Council v.
              24       RSA Network, Inc., 697 F.3d 1121, 1126 (9th Cir. 2012) (quoting Danjaq LLC v. Sony Corp.,
              25       263 F.3d 942, 950–51 (9th Cir. 2001)). Defendants must show “both an unreasonable delay
              26
              27
                              6
                                 The statute of limitations for fraudulent transfer claims is four years after the
              28       transfer was made or obligation was incurred, or, if later, within one year after the transfer or
                       obligation was or could reasonably have been discovered. Nev. Rev. Stat. § 112.180.
James C. Mahan
U.S. District Judge                                                 - 10 -
                      Case 2:20-cv-01308-JCM-BNW Document 26 Filed 12/14/20 Page 11 of 12



                1      by the plaintiff and prejudice to itself.” Id. (quoting Couveau v. Am. Airlines, Inc., 218 F.3d
                2      1078, 1083 (9th Cir. 2000)).
                3             The condition of the party asserting laches must become so changed that the party
                4      cannot be restored to its former state. Carson City v. Price, 934 P.2d 1042, 1043 (Nev.
                5      1997) (quoting Building & Constr. Trades v. Public Works, 836 P.2d 633, 636–37 (1992)).
                6      Laches is more than mere delay in enforcing one’s rights; it is a delay that works to the
                7      disadvantage of another. Id. Because defendants have not shown that they suffered a high
                8      level of prejudice because of Trina’s alleged unreasonable delay in bringing this case, their
                9      laches affirmative defense is denied without prejudice. (See ECF No. 29 at 30).
              10              F. Claim Splitting
              11              Defendants also say that Trina’s entire case is barred by claim splitting. (ECF No. 4
              12       at 31). The claim splitting doctrine recognizes that there is “no right to maintain two
              13       separate actions involving the same subject matter at the same time in the same court and
              14       against the same defendant.” Adams v. Cal. Dep’t of Health Servs., 487 F.3d 684, 688 (9th
              15       Cir. 2007) (internal quotation marks and citations omitted), overruled on other grounds by
              16       Taylor v. Sturgell, 553 U.S. 880, 904 (2008).
              17              The court “borrow[s] from the test for claim preclusion” and considers whether the
              18       cases at issue involve (1) the same parties or privies and (2) the same causes of action and
              19       relief sought. Id. at 688–89. To assess the similarity of the causes of action, the court
              20       considers:
              21              (1) whether rights or interests established in the prior judgment would be
                              destroyed or impaired by prosecution of the second action; (2) whether
              22              substantially the same evidence is presented in the two actions; (3) whether the
                              two suits involve infringement of the same right; and (4) whether the two suits
              23              arise out of the same transactional nucleus of facts.
              24
                       Id. at 689 (quoting Costantini v. Trans World Airlines, 681 F.2d 1199, 1201–02 (9th Cir.
              25
                       1982)). Defendants briefly argue that Trina could have and should have petitioned the
              26
                       arbitrator to hold Carson personally liable or brought claims against Carson when the
              27
                       arbitration award was being litigated in the Second Circuit. (ECF No. 4 at 1). “The dispute
              28

James C. Mahan
U.S. District Judge                                                - 11 -
                      Case 2:20-cv-01308-JCM-BNW Document 26 Filed 12/14/20 Page 12 of 12



                1      between JRC and Trina has been well-vetted in an extremely costly and apropos litigation
                2      that was rife with opportunity for Trina to pursue [Carson] for personal liability.” (ECF No.
                3      15 at 2). But Carson was not a party to the arbitration because he was not a party to the
                4      arbitration agreement. (ECF No. 14 at 17).
                5              And the arbitration and subsequent litigation established that JRC is liable to Trina.
                6      In contrast, this case involves entirely new evidence regarding whether Carson should be
                7      held personally liable; it does not destroy or impair prior established rights and interests
                8      either. And as aforementioned, the Nevada Supreme Court in Magliarditi determined that “a
                9      judgment creditor may bring a claim for alter ego to make a third party liable on the
              10       judgment.” Magliarditi, 450 P.3d 911 at 1. Therefore, this case is not barred by claim
              11       splitting.
              12       IV.     Conclusion
              13               Accordingly,
              14               IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendants’ motion
              15       to exceed the page limit for their motion to dismiss (ECF No. 7) be, and the same hereby is,
              16       GRANTED.
              17               IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendants’ motion
              18       to dismiss (ECF No. 4) be, and the same hereby is, GRANTED in part and DENIED in part.
              19               Trina’s first claim for relief against Carson can proceed. Trina’s second claim for
              20       relief against Carson and Carson-Selman is dismissed without prejudice with leave to amend.
              21       Trina’s third claim for relief against Carson is dismissed with prejudice.
              22               DATED December 14, 2020.
              23                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 - 12 -
